IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KENNETH THOMPSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5443

STATE OF FLORIDA,

     Respondent.
__________________________/

Opinion filed March 11, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

W. Charles Fletcher, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and Jillian
H. Reding, Assistant Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered

on October 29, 2015, in Duval County Circuit Court case number 2012-CF-11144,

is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to

the clerk of the lower tribunal for treatment as a notice of appeal.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.